DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 16-20 in the reply filed on January 26, 2021 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a magnetically permeable material,” “the innerconnect ring,” “extends at least 90.degree,” “lead end of the coil wire,” are not found in the specification.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
. 
Appropriate correction is required.
For the purpose of the Examination, these claims will be treated as claims 21 and 22 respectively such that:
Claim 21. The microminiature electrical sensor of claim 13, further comprising a biocompatible encapsulation over the core, the coil, the interconnect ring, and at least three twists of the twisted part connection wires.
Claim 22. The microminiature electrical sensor of claim 13, disposed in a catheter, wherein the twisted pair connection wires run a length of the catheter.
Applicant should amend as such in the response to Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear if AWG stands for “American wire gauge” or anything else. 
It is unclear what the metes and bounds of limitation “sufficient open area” are. How sufficient is sufficient? 
It is unclear what the metes and bounds of “thickness” are. If a wire is a cylindrical shape, what is the thickness of that wire? Diameter? Circumference? Thickness is only used for measuring a shape that has a flat and a planar surface. SO then, is Applicant intending to exclude wires of cylindrical shape from the claim construction so that the interpretation of the thickness only focus on planar surface like materials that make up the coil wire? 
Claim 1 recites the limitation "the innerconnect ring" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
What is “the innerconnect ring? Is it supposed to be the “interconnect ring” comprising a polymer base? 
In re claims 4 and 17, it is unclear what the metes and bounds of “lead end of the coil wire” are. What is the lead end? 
In re claim 9, what are the metes and bounds of limitation “generally”? 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 7, 9-13 (14-15 are replaced with 21-22), 17-20, and 21-22 (replacing 14-15) is/are rejected under 35 U.S.C. 103 as being unpatentable over Buesseler (US 2017/0358388, hereinafter Buesseler ‘388) evident by Seter et al. (Appl. No.: 13/232,536, Pub. 2013/0066194, hereinafter Seter ‘194) in view of Jacobsen et al. (US 2014/0012130, hereinafter Jacobsen ‘130, as admitted by Application in para 0007, and also filed as an IDS on July 19, 2018) and Erdmann (US 3,747,036, hereinafter Erdmann ‘036).
In re claims 1 and 17, Buesseler ‘388 teaches a microminiature electrical sensor for use in a medical catheter, comprising: a core formed of a magnetically permeable material and having a length, the core having a wrap outer surface about a longitudinal axis (0029-0037); a coil formed of a flexible, electrically insulated metal wire wrapped about the wrap outer surface of the core with a plurality of turns for sensing through human tissue, the coil having an outer diameter [of no greater than 0.2 inches, the wire being smaller than 40 AWG], the wire terminating in two lead ends extending flexibly from the turns (fig. 6, coil 34; 0043-0044, note that For example, the coil 34 may include windings as disclosed in above-referenced U.S. patent application Ser. No. 13/341,396, which teaches flexible, electrically insulated metal wire (0027, 0030, 0031, 0037, 0041,)); an interconnect ring [adhesively] affixed to either the core or an outer surface of the coil, the innerconnect ring comprising a polymer base substrate and at least two separate electrically conductive metal pads on the base substrate, with one of the lead 
Buesseler ‘388 fails to teach the coil having an outer diameter of no greater than 0.2 inches, the wire being smaller than 40 AWG, and an interconnect ring adhesively affixed to either the core or an outer surface of the coil; the interconnect ring having sufficient open area electrically connected to each of the at least two metal pads to electrically receive connection wires which are larger in thickness than the wire of the coil.
Applicant admitted the prior art, Jacobsen ‘130 teaches a coil formed of a flexible, electrically insulated metal wire wrapped (0059, 0069, 0071, note that teflon is electrically insulated material) about the wrap outer surface of the core with a plurality of turns for sensing through human tissue, the coil having an outer diameter of no greater than 0.2 inches (5.08 mm) (0049, 0052, 0074, note that 7, 9 and 12 French diameters are equivalent to 2.333, 2,667, 3 mm outer diameter); and teaches an interconnect ring adhesively affixed to either the core or an outer surface of the coil (0080-0081); the interconnect ring having sufficient open area electrically connected to each of the at least two metal pads to electrically receive connection wires which are larger in thickness than the wire of the coil (0074; fig. 13B).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Buesseler ‘388 as evident by Seter ‘194 to include the coil and diameter features from Applicant admitted prior art Jacobsen 
Although Buesseler ‘388 as evident by Seter ‘194 in view of Jacobsen ‘130 fails to teach the wire being smaller than 40 AWG, Erdmann ‘036 teaches the wire being smaller than 40 AWG (col. 3, lines 59-61).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Buesseler ‘388 as evident by Seter ‘194 to include the coil and diameter features from Applicant admitted prior art Jacobsen ‘130 in order to build upon current navigated malleable surgical instrument/catheter for specific insertion needs in the patient body, and to include the wire features of Erdmann ‘036 in order to keep the size of the insertion as small as possible while maintaining capable sensitivity. 
In re claim 2, Buesseler ‘388 teaches wherein the interconnect ring extends at least 90.degree. around the longitudinal axis (figs. 4, 5, 6, note that it would have been obvious that if 20 forms a cylinder, one 18.1 will be more than 90, and two of 18s will be at least 90). 
In re claim 3, Buesseler ‘388 teaches wherein the core has an interconnect ring mounting surface longitudinally spaced from and adjacent the wrap outer surface (figs. 4-6). 
In re claim 4, Buesseler ‘388 teaches wherein each lead end of the coil wire is shorter than the length of the core (fig. 6, the end wire of coil 34 that connects to 18 is obviously shorter than the length of 14). 

In re claim 9, Buesseler ‘388 teaches wherein each metal pad comprises two rectangular connection areas connected into an H-shape by a connective path, with the connective path running generally transverse to the longitudinal axis such that the two rectangular connection areas are generally at the same longitudinal location but spaced circumferentially around the longitudinal axis, with one of the connection areas electrically connected to one lead of the coil, and with the other of the connection areas open for electrical connection to a connection wire (figs. 4-6, 0036-0037, 0044).
In re claim 10, it would have been obvious of a design choice to choose wherein the coil is formed of a ferrite-based or soft magnetic material as Applicant has admitted such design is typical and preferred as part of a preferred prior art (0003). 
In re claim 11, it would have been obvious of a design choice to choose wherein the coil is formed of a solid cylinder of mu-metal as Applicant has admitted such design is typical and preferred as part of a preferred prior art (0003). 
In re claim 12, it would have been obvious of a design choice to choose wherein the core is coated with a parylene layer to provide insulation under the coil as Applicant has admitted such design is typical and preferred as part of a preferred prior art (0003). 
In re claim 13, it would have been obvious of a design choice to choose further comprising twisted pair connection wires, with an end of each of the connection wires in the twisted pair being electrically connected onto the open area of each pad as Applicant has admitted such design is typical and preferred as part of a preferred prior art (0005). Furthermore, also from Applicant admitted prior art, Jacobsen ‘130 teaches 
In re claim 18, it would have been obvious in order to build the apparatus of Buesseler ‘388’s device, Buesseler ‘388 teaches forming the interconnect ring into a circular band, and inserting the coil with the wrapped coil thereon axially into the interconnect ring (figs. 4-6).
In re claim 19, it would have been obvious of a design choice to choose wherein the electrically connecting act comprises soldering, spot welding or laser attachment of the two lead ends of the coil wire to the pads of the interconnect ring as Applicant has admitted such design is typical and preferred as part of a preferred prior art (0005). Furthermore, soldering and spot welding an electrical connection between wires and pads are a common practice and knowledge in any electrician’s practice. 
In re claim 20, it would have been obvious in order to build the apparatus of Buesseler ‘388’s device, Buesseler ‘388 teaches further comprising: after the act of electrically connecting the lead ends of the coil to the interconnect ring, packaging the core with the coil and interconnect ring as a microminiature electrical sensor unit; transporting the packaged microminiature electrical sensor unit; unpackaging the microminiature electrical sensor unit; and inserting the unpackaged microminiature electrical sensor unit into a catheter, including electrically connecting leadwires of connection wires running a length of the catheter (figs. 4-6).

In re claim 22, Jacobsen ‘130 teaches disposed in a catheter, wherein the twisted pair connection wires run a length of the catheter (0100, 0105, figs. 22, 24A-E, O). Note this is a renumber of incorrectly “amended” claim 15.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buesseler ‘388 evident by Seter ‘194 in view of Jacobsen ‘130 and Erdmann ‘036, and still further in view of Van Heerden et al. (US 2011/0089462, hereinafter Van Heerden ‘462)
In re claim 5, Buesseler ‘388 teaches wherein the metal pads are formed with two layers (0037) [of metal, with the two layers of metal jointly being thinner than the base substrate]. 
Applicant admitted the prior art, Jacobsen ‘130 teaches metal pads are formed on the printed circuit sheets/boards (0023-0030, etc.).
Van Heerden ‘462 teaches that a printed circuit sheets/boards comprises metal pads are formed with two layers of metal, with the two layers of metal jointly being thinner than the base substrate (0025, fig. 4). 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Buesseler ‘388 as evident by Seter ‘194 to include the coil and diameter features from Applicant admitted prior art Jacobsen ‘130 in order to build upon current navigated malleable surgical instrument/catheter for specific insertion needs in the patient body, and to include the wire features of Erdmann ‘036 in order to keep the size of the insertion as small as possible while maintaining capable sensitivity, and to include the features of Van Heerden ‘462 in order to provide sufficient thermal energy to melt and flow connecting bonding materials, such as solder, without damaging adjacent heat-sensitive components in the electronic packages or supporting substrates.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buesseler ‘388 evident by Seter ‘194 in view of Jacobsen ‘130 and Erdmann ‘036, and Van Heerden ‘462, and still further in view of Seibel (US 2014/0061689, hereinafter Seibel ‘689).
In re claims 8 and 16, Buesseler ‘388 evident by Seter ‘194 in view of Jacobsen ‘130 and Erdmann ‘036, and Van Heerden ‘462 fail to teach wherein the substrate is formed of molded LCP (Liquid Crystal Polymer). 
Applicant admitted the prior art, Jacobsen ‘130 teaches metal pads are formed on the printed circuit sheets/boards (0023-0030, etc.).

Furthermore, Van Heerden ‘462 teaches wherein the two layers of metal comprise a lower layer of copper and an upper layer of electroless nickel immersion gold (0025).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Buesseler ‘388 as evident by Seter ‘194 to include the coil and diameter features from Applicant admitted prior art Jacobsen ‘130 in order to build upon current navigated malleable surgical instrument/catheter for specific insertion needs in the patient body, and to include the wire features of Erdmann ‘036 in order to keep the size of the insertion as small as possible while maintaining capable sensitivity, and to include the features of Van Heerden ‘462 in order to provide sufficient thermal energy to melt and flow connecting bonding materials, such as solder, without damaging adjacent heat-sensitive components in the electronic packages or supporting substrates.
Still furthermore, Seibel ‘689 teaches wherein the substrate is formed of molded LCP by teaching that: Submount 422 can comprise any suitable material, and can be electrically and/or thermally conductive or non-conductive. In one aspect, submount 422 can comprise a ceramic material such as a low temperature co-fired ceramic (LTCC) material, a high temperature co-fired ceramic (HTCC) material, alumina, aluminum nitride, aluminum oxide, glass, and/or an Al panel material. In other aspects, submount 422 can comprise a plastic material such as polyimide, polyamide, polyphthalamide, liquid crystal polymer, or silicone. In other embodiments submount 422 can comprise a printed circuit board (PCB) and variations thereof, sapphire, silicon, or any other suitable material, such as T-Clad thermal clad insulated substrate material. For PCB embodiments and variations thereof, different PCB types can be used such as standard FR-4 PCB, metal core PCB (MCPCB), or any other type of PCB available. In various aspects, it may be desirable to select a submount 422 comprising a material which is a good electrical insulator with low thermal resistance or high thermal conductivity (0057).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Buesseler ‘388 as evident by Seter ‘194 to include the coil and diameter features from Applicant admitted prior art Jacobsen ‘130 in order to build upon current navigated malleable surgical instrument/catheter for specific insertion needs in the patient body, and to include the wire features of Erdmann ‘036 in order to keep the size of the insertion as small as possible while maintaining capable sensitivity, and to include the features of Van Heerden ‘462 in order to provide sufficient thermal energy to melt and flow connecting bonding materials, such as solder, without damaging adjacent heat-sensitive components in the electronic packages or supporting substrates, to include the features of Seibel ‘689 in order to provide light and electrically and thermal insulating material away from other device or body tissues for safety and functionally purposes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793